UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7480


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT CHARLES BURGESS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Graham C. Mullen,
Senior District Judge. (1:09-cr-00017-GCM-DLH-1)


Submitted:   May 31, 2016                 Decided:   June 16, 2016


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean P. Vitrano, VITRANO LAW OFFICES, PLLC, Wake Forest, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Albert Charles Burgess, Jr., was convicted after a jury

trial of knowingly possessing visual materials depicting a minor

engaging in sexually explicit conduct, which were shipped in

interstate    commerce    via   computer,   in     violation   of   18   U.S.C.

§ 2252(a)(4)(B) (2012), and knowingly receiving visual materials

depicting a minor engaging in sexually explicit conduct, which

were shipped in interstate commerce via computer, in violation

of 18 U.S.C. § 2252(a)(2).        The district court sentenced Burgess

to a total of 292 months’ imprisonment and ordered that he pay

$305,219.86 in restitution under the Mandatory Restitution for

Sexual Exploitation of Children Act (MRSECA), 18 U.S.C. § 2259

(2012), for losses suffered by “Vicky,” a child victim portrayed

in   pornographic   material      in    Burgess’    possession.          Burgess

appealed, and argued, among other matters, that the district

court had erred in ordering restitution to Vicky because it did

not determine that his conduct proximately caused harm to her.

This court agreed and held that 18 U.S.C. § 2259 “invokes the

well-recognized principle that a defendant is liable only for

harm that he proximately caused.”               United States v. Burgess,

684 F.3d 445,   457    (4th   Cir.   2012).      This   court   vacated   the

restitution order and remanded the case to the district court

“for an individualized determination of proximate causation” of

such losses and an appropriate award to Vicky if such causation

                                       2
was   found.         Id.     at    460.          This     court      affirmed     Burgess’

convictions and all other aspects of his sentence.                          Id.

      On remand, the district court entered an amended judgment

re-imposing       the     292-month     prison      term      and    imposing      $600   in

restitution.         On    appeal     from   the        amended     judgment,     Burgess’

counsel     has    filed    a   brief     pursuant       to   Anders    v.    California,

386 U.S. 738    (1967),       stating    that       there     are   no    meritorious

issues for appeal, but raising as issues for review whether the

district court abused its discretion in ordering that Burgess

pay the $600 restitution sum to Vicky and whether the court

erred in ordering Burgess to pay that sum to Vicky when the

facts supporting the award were never admitted by him or proven

beyond a reasonable doubt at trial.                     Burgess has filed three pro

se supplemental briefs.            We affirm.

      We    review       restitution      orders        for   abuse     of    discretion.

United States v. Llamas, 599 F.3d 381, 391 (4th Cir. 2010).

A district court abuses its discretion when it “acts arbitrarily

or irrationally, fails to consider judicially recognized factors

constraining       its     exercise     of   discretion,          relies     on   erroneous

factual or legal premises, or commits an error of law.”                               United

States v. Delfino, 510 F.3d 468, 470 (4th Cir. 2007).

      The    MRSECA       provides    that    a    district         court    “shall   order

restitution for any offense” under chapter 110 of Title 18 of

the United States Code, and that the restitution order “shall

                                             3
direct the defendant to pay the victim . . . the full amount of

the victim’s losses.”           18 U.S.C. § 2259(a), (b)(1).            A “victim”

is “the individual harmed as a result of a commission of a crime

under    this    chapter.”        18     U.S.C.    § 2259(c).          Burgess   was

convicted       of    violating     18     U.S.C.     § 2252-a     chapter       110

offense-and      Vicky    was     the    child     victim   portrayed      in    the

materials in Burgess’ possession.                 Burgess, 684 F.3d at 448. *

Burgess was “responsible for losses sustained by Vicky that he

proximately caused.”         Burgess, 684 F.3d at 459; see Paroline v.

United States, 134 S. Ct. 1710, 1719-22 (2014) (holding that

restitution      is   “proper    under    § 2259    only    to   the    extent   the

defendant’s offense proximately caused a victim’s losses”).

     In applying § 2259’s causation requirement, district courts

are not bound to apply any particular formula for determining

the proper restitution amount.                Paroline, 134 S. Ct. at 1728.

Courts “might, [however,] as a starting point, determine the

amount of the victim’s losses caused by the continuing traffic

in the victim’s images . . . , then set an award of restitution

in consideration of factors that bear on the relative causal




     * Burgess’ arguments in his pro se briefs that he did not
possess images of Vicky are meritless.    The district court was
precluded by the mandate rule from considering this issue on
remand.   See Doe v. Chao, 511 F.3d 461, 465 (4th Cir. 2007);
United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993).



                                          4
significance       of    the    defendant’s            conduct      in      producing      those

losses.”    Id.     These factors could include:

      the number of past criminal defendants found to have
      contributed to the victim’s general losses; reasonable
      predictions of the number of future offenders likely to
      be caught and convicted for crimes contributing to the
      victim’s general losses; any available and reasonably
      reliable estimate of the broader number of offenders
      involved (most of whom will, of course, never be caught
      or convicted); whether the defendant reproduced or
      distributed images of the victim; whether the defendant
      had any connection to the initial production of the
      images; how many images of the victim the defendant
      possessed; and other facts relevant to the defendant’s
      relative causal role.

Id.

      We   conclude      that       the    district         court     did    not       abuse   its

discretion in ordering Burgess to pay $600 in restitution to

Vicky.     The district court considered Burgess’ relative role in

the causes underlying Vicky’s undisputed losses consistent with

Paroline and Burgess.

      Counsel      and   Burgess          also       question    whether         the    district

court erred in ordering payment of the $600 restitution sum to

Vicky when the facts supporting the order were never admitted by

Burgess     or     proven      beyond        a        reasonable         doubt     at     trial.

We conclude that Burgess fails to establish any plain error by

the   district     court       in    this    regard.            See      United    States       v.

Hargrove,    625 F.3d 170,      183-84         (4th    Cir.     2010)      (plain    error

review controls where defendant does not object to sentencing

ruling in district court).                 Burgess’ challenge to the conclusion

                                                 5
that he could be held liable for restitution to Vicky in the

absence of a finding by the jury that he possessed and received

material containing her image was rejected as meritless in his

initial appeal.           Burgess, 684 F.3d at 455 n.5.                    Counsel’s and

Burgess’ challenge premised on the lack of a jury verdict is

thus barred by the doctrine of the law of the case, and neither

counsel nor Burgess has suggested that any of the exceptions to

the doctrine apply.          See United States v. Aramony, 166 F.3d 655,

661   (4th      Cir.      1999)       (discussing        doctrine        and   exceptions

thereto).       Further,        the   district     court     was    precluded      by    the

mandate rule from considering on remand the challenge premised

on the lack of admission by Burgess to possessing and receiving

material containing Vicky’s image.                   See Doe, 511 F.3d at 465;

Bell, 5 F.3d at 66.

      Finally, in accordance with Anders, we have reviewed the

remainder     of    the    record      in   this    case    and     the    remainder      of

Burgess’ pro se briefs and have found no meritorious issues for

appeal.      We therefore affirm the amended judgment.                         This court

requires that counsel inform Burgess, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If    Burgess      requests     that    a     petition       be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may      move    in    this    court     for    leave     to    withdraw      from



                                             6
representation.     Counsel’s motion must state that a copy thereof

was served on Burgess.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   7